      Case 2:20-cv-01533-JCM-EJY Document 7 Filed 09/11/20 Page 1 of 2




 1 James J. Morrissey
   PILGRIM CHRISTAKIS LLP
 2 321 N. Clark Street, 26th Floor
   Chicago, Illinois 60654
 3 Telephone: (312) 280-0441
   jmorrissey@pilgrimchristakis.com
 4 (Pro Hac Vice petition forthcoming)

 5 Matthew C. Addison (NSBN 4201)
   Sarah A. Ferguson (NSBN 14515)
 6 MCDONALD CARANO, LLP
   100 W. Liberty Street, Tenth Floor
 7 Reno, NV 89501
   Telephone: (775) 788-2000
 8 sferguson@mcdonaldcarano.com
   maddison@mcdonaldcarano.com
 9
   Attorneys for Defendant
10 Comenity Bank

11                          IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF NEVADA

13 DIANA PEREZ,
                                                         Case No. 2:20-CV-01533-JCM-EJY
14                 Plaintiff,
15          vs.                                          STIPULATION AND [PROPOSED]
                                                         ORDER FOR EXTENSION OF TIME FOR
16 COMENITY BANK,                                        DEFENDANT COMENITY BANK TO
                                                         RESPOND TO THE COMPLAINT
17                 Defendants.                           (FIRST REQUEST)
18

19

20          Plaintiff Diana Perez (“Plaintiff”) and Defendant Comenity Bank (“Comenity”), by counsel,

21 hereby stipulate as follows:

22          1.     Comenity was served with the Complaint on or about August 21, 2020, making its

23 response due September 11, 2020.

24          2.     Counsel for Comenity was recently retained and needs additional time to investigate

25 the facts and legal claims asserted in the Complaint and to prepare an appropriate response.

26          3.     Plaintiff and Comenity agree to extend the time it has to respond to the Complaint

27 by 14-days, to and including September 25, 2020.

28 / / /


                                                     1
     Case 2:20-cv-01533-JCM-EJY Document 7 Filed 09/11/20 Page 2 of 2




 1           4.       This is the first stipulation to extend Comenity’s deadline to respond to Plaintiff’s

 2 Complaint and is not made for the purpose of delay.

 3 DATED: September 11, 2020.

 4 Respectfully submitted,

 5   PRICE LAW GROUP, APC                             PILGRIM CHRISTAKIS LLP

 6

 7   By: /s/ Steven A. Alpert                         By: /s/ Sarah A. Ferguson
     Steven A. Alpert (NSBN 8353)                     James J. Morrissey
 8   5490 S. Rainbow Blvd., Suite 3014                321 N. Clark Street, 26th Floor
     Las Vegas, Nevada 89118                          Chicago, Illinois 60654
 9   Telephone: (702) 794-2008                        Telephone: (312) 280-0441
                                                      (Pro Hac Vice petition forthcoming)
10   Plaintiff Diana Perez
                                                      Matthew C. Addison (NSBN 4201)
11                                                    Sarah A. Ferguson (NSBN 14515)
                                                      MCDONALD CARANO, LLP
12                                                    100 W. Liberty Street, Tenth Floor
                                                      Reno, NV 89501
13                                                    Telephone: (775) 788-2000

14                                                    Defendant Comenity Bank

15

16

17                                                   ORDER
18                                                   IT IS SO ORDERED.
19

20                                                   ___________________________________
                                                     UNITED STATES MAGISTRATE JUDGE
21                                                            September 11, 2020
                                                     DATED: ___________________________
22

23

24

25
      4823-1545-9530, v. 1
26

27

28


                                                         2
